This is an appeal from an order of the Supreme Court, Ulster County Special Term, which granted defendant’s motion to change the place of trial from the county of Ulster to the county of Delaware upon the ground that the venue was originally laid in an improper county. Said order also denied a cross motion of the plaintiffs to change the place of trial from the county of Ulster to the county of Sullivan for the convenience of witnesses and promotion of justice. Plaintiffs, residents of Sullivan County, instituted their action in Ulster County." Defendant is a resident of Delaware County, which is a proper county for the place of trial. Plaintiffs’ affidavit supporting their motion based on convenience of witnesses names but three such witnesses, residents of Sullivan County, a doctor, a druggist, from whom they are said to have purchased medicines, and an automobile mechanic, who it is stated would testify as to the damages to the automobile. The cross motion was properly denied. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.